                 Case 1-18-44524-nhl              Doc 14        Filed 11/17/18         Entered 11/18/18 00:23:19

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 18-44524-nhl
Christine Maresma                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: admin                        Page 1 of 2                          Date Rcvd: Nov 15, 2018
                                      Form ID: 318DI7                    Total Noticed: 20


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 17, 2018.
db              Christine Maresma,   1509 Emmons Ave,    Brooklyn, NY 11235-4008
smg            +NYC Department of Finance,    345 Adams Street,   Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,    Attn: Insolvency Unit,   Bldg. #12, Room 256,
                 Albany, NY 12240-0001
9327399         Malvern Fsl,   42 E Lancaster Ave,    Paoli, PA 19301-1455
9327401         Rosalyn Stevenspn,   2750 NE 185th St Ste 301,    Aventura, FL 33180-2877
9397576        +Wells Fargo Bank, N.A.,    c/o Frenkel Lambert et al.,   53 Gibson Street,
                 Bay Shore, NY 11706-8369

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BRJMCCORD.COM Nov 15 2018 23:33:00      Richard J. McCord,     Certilman Balin Adler & Hyman,
                 90 Merrick Avenue,    East Meadow, NY 11554-1597
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Nov 15 2018 18:40:34
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,    PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Nov 15 2018 18:39:33
                 Office of the United States Trustee,    Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,    201 Varick Street, Suite 1006,     New York, NY 10014-9449
9327393         EDI: AMEREXPR.COM Nov 15 2018 23:33:00      Amex,    Correspondence/Bankruptcy,    PO Box 981540,
                 El Paso, TX 79998-1540
9327394         EDI: AMEREXPR.COM Nov 15 2018 23:33:00      Amex,    PO Box 297871,
                 Fort Lauderdale, FL 33329-7871
9327396         EDI: BANKAMER.COM Nov 15 2018 23:33:00      Bankamerica,    PO Box 982238,
                 El Paso, TX 79998-2238
9327395         EDI: BANKAMER.COM Nov 15 2018 23:33:00      Bank of America,    Attn: Bankruptcy,    PO Box 982238,
                 El Paso, TX 79998-2238
9327397         EDI: CAPITALONE.COM Nov 15 2018 23:33:00      Cap1/cosco,    26525 N Riverwoods Blvd,
                 Mettawa, IL 60045-3440
9327398         EDI: CAPITALONE.COM Nov 15 2018 23:33:00      Capital One / Costco,     Attn: Bankruptcy,
                 PO Box 30285,   Salt Lake City, UT 84130-0285
9327400         E-mail/Text: luda.kogan@ppkfirm.com Nov 15 2018 18:40:00       Pollack, Pollack & Kogan,
                 44 W Flagler St Ste 2050,    Miami, FL 33130-6806
9327402         EDI: RMSC.COM Nov 15 2018 23:34:00      Syncb/gapdc,    PO Box 965005,    Orlando, FL 32896-5005
9327403         EDI: RMSC.COM Nov 15 2018 23:34:00      Synchrony Bank/Gap,    Attn: Bankruptcy Dept,
                 PO Box 965060,   Orlando, FL 32896-5060
9339560        +E-mail/Text: aileen@padronlaw.com Nov 15 2018 18:39:56       The Padron Law Group, PLLC,
                 135 San Lorenzo Avenue, Suite 650,    Coral Gables, FL 33146-1526
9327404         EDI: WFFC.COM Nov 15 2018 23:33:00      Wells Fargo Bank,    8480 Stagecoach Cir,
                 Frederick, MD 21701-4747
                                                                                               TOTAL: 14

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
9339561           The Padron Law Group,PLLC
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 17, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 15, 2018 at the address(es) listed below:
              Karen Marie Sheehan   on behalf of Creditor    Wells Fargo Bank, N.A. ksheehan@flwlaw.com,
               jspiegelman@flwlaw.com;plamberti@flwlaw.com
              Kevin Zazzera    on behalf of Debtor Christine Maresma kzazz007@yahoo.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
             Case 1-18-44524-nhl       Doc 14     Filed 11/17/18     Entered 11/18/18 00:23:19




District/off: 0207-1          User: admin                 Page 2 of 2                  Date Rcvd: Nov 15, 2018
                              Form ID: 318DI7             Total Noticed: 20


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Randolph E White   on behalf of Creditor   Padron Law Group, PLLC rwhite@wwlawgroup.com
              Richard J. McCord   rmccord@cbah.com,
               afollett@certilmanbalin.com;cfollett@certilmanbalin.com;N190@ecfcbis.com;mmccord@certilmanbalin.c
               om
                                                                                            TOTAL: 5
               Case 1-18-44524-nhl                   Doc 14   Filed 11/17/18    Entered 11/18/18 00:23:19


Information to identify the case:
Debtor 1              Christine Maresma                                        Social Security number or ITIN   xxx−xx−4586
                      First Name   Middle Name   Last Name                     EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                       Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                               EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of New York

Case number: 1−18−44524−nhl




Order of Discharge of Debtor(s)                                                                                 Revised: 12/15



IT IS ORDERED:

A discharge under 11 U.S.C. § 727 is granted to:

           Christine Maresma
           aka Christine Maresma−Schrek




                                                                      BY THE COURT:

                                                                      s/ Nancy Hershey Lord
           Dated: November 15, 2018                                   United States Bankruptcy Judge




                          SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




Official Form 318DI7                     Chapter 7 Order of Discharge of Debtor(s)                          page 1
          Case 1-18-44524-nhl          Doc 14     Filed 11/17/18       Entered 11/18/18 00:23:19


                             EXPLANATION OF BANKRUPTCY DISCHARGE
                                      IN A CHAPTER 7 CASE
      This court order grants a discharge to the person(s) named in the order. This order does not close or
dismiss the case, and it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

      The discharge prohibits any attempt to collect from the debtor(s) a debt that has been discharged.
For example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue
a lawsuit, to attach wages or other property, or to take any other action to collect a discharged debt from
the debtor(s). A creditor who violates this order can be required to pay damages and attorney's fees to the
debtor(s).

       However, a creditor may have the right to enforce a valid lien, such as a mortgage or security
interest, against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the
bankruptcy case. Also, a debtor may voluntarily pay any debt that has been discharged.
Debts That are Discharged
        The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.
Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was
filed. (If this case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7,
the discharge applies to debts owed when the bankruptcy case was converted.)

Debts That are Not Discharged

    Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

    a. Debts for most taxes;

    b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

    c. Debts that are domestic support obligations;

    d. Debts for most student loans;

    e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

    f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or
    aircraft while intoxicated;

    g. Some debts which were not properly listed by the debtor;

    h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are
    not discharged;

    i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation
    agreement in compliance with the Bankruptcy Code requirements for reaffirmation of debts;

    j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift
    Savings Plan for federal employees for certain types of loans from these plans (in a case filed on or
    after October 17, 2005).

        In addition, this discharge does not stop creditors from collecting from anyone else who is also
liable on the debt, such as an insurance company or a person who cosigned or guaranteed a loan.

      This information is only a general summary of the bankruptcy discharge. There are
exceptions to these general rules. Because the law is complicated, you may want to consult an
attorney to determine the exact effect of the discharge in this case.

Official Form 318DI7           Chapter 7 Order of Discharge of Debtor(s)                       page 2
